DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 4/12/2022 have been entered.  in the amendment, claims 1, 14, 19, and 37 have been amended. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 8-28, filed 4/12/202, with respect to the rejections of claims 1, 2, 6-8, 10-17, 19, 20, and 37 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1, 2, 6-8, 10-17, 19, 20, and 37 under 35 U.S.C. 102(a)(1) and 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-17, 19, 20, and 37 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method for tracking a movement of an object, the method comprising: receiving acoustic signals from said object using one or more microphones in a device; transforming at least a portion of said received acoustic signals into sinusoids whose frequencies are proportional to an angle-of-arrival and a propagation distance of said object; deriving an angle-of-arrival-distance profile by evaluating frequencies of said sinusoids; estimating an angle of arrival and a distance based on said angle-of-arrival-distance profile; and determining a current location of said object based on said estimated angle of arrival and said estimated distance.
Independent claim 19 recites a computer program product for tracking a movement of an object, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for: receiving acoustic signals from said object using one or more microphones in a device; transforming at least a portion of said received acoustic signals into sinusoids whose frequencies are proportional to an angle-of-arrival and a propagation distance of said object; deriving an angle-of-arrival-distance profile by evaluating frequencies of said sinusoids; estimating an angle of arrival and a distance based on said angle-of-arrival-distance profile; and determining a current location of said object based on said estimated angle of arrival and said estimated distance. 
Independent claim 37 recites a device, comprising: a memory for storing a computer program for tracking a movement of an object; and a processor connected to said memory, wherein said processor is configured to execute the program instructions of the computer program comprising: receiving acoustic signals from said object using one or more microphones in a device; transforming at least a portion of said received acoustic signals into sinusoids whose frequencies are proportional to an angle-of-arrival and a propagation distance of said object; deriving an angle-of-arrival-distance profile by evaluating frequencies of said sinusoids; estimating an angle of arrival and a distance based on said angle-of-arrival-distance profile; and determining a current location of said object based on said estimated angle of arrival and said estimated distance. 
The claimed limitations 
as recited in combination in independent claim 1, in particular “transforming at least a portion of said received acoustic signals into sinusoids whose frequencies are proportional to an angle-of-arrival and a propagation distance of said object” 
as recited in combination in independent claim 19, in particular “transforming at least a portion of said received acoustic signals into sinusoids whose frequencies are proportional to an angle-of-arrival and a propagation distance of said object” 
and 
as recited in combination in independent claim 37, in particular “transforming at least a portion of said received acoustic signals into sinusoids whose frequencies are proportional to an angle-of-arrival and a propagation distance of said object” 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Sannino (US 2014/0192999), teaches 
a method for tracking a movement of an object, the method comprising: receiving acoustic signals from said object using one or more microphones in a device; transforming at least a portion of said received acoustic signals into sinusoids  whose frequencies are proportional to at least one of the following: an angle-of-arrival and a propagation distance of said object; deriving a distance profile or an angle-of-arrival-distance profile by evaluating frequencies of said sinusoids; estimating an angle of arrival and- and/or a distance based on said distance profile or said angle-of-arrival-distance profile; and determining a current location of said object based on said estimated angle of arrival and/or said estimated distance  
a computer program product for tracking a movement of an object, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for: receiving acoustic signals from said object using one or more microphones in a device; transforming at least a portion of said received acoustic signals into sinusoids  whose frequencies are proportional to at least one of the following: an angle-of-arrival and a propagation distance of said object; deriving a distance profile or an angle-of-arrival-distance profile by evaluating frequencies of said sinusoids; estimating an angle of arrival and/or a distance based on said distance profile or said angle-of-arrival-distance profile; and determining a current location of said object based on said estimated angle of arrival and/or said estimated distance 
and 
a device, comprising: a memory for storing a computer program for tracking a movement of an object; and a processor connected to said memory, wherein said processor is configured to execute the program instructions of the computer program comprising: receiving acoustic signals from said object using one or more microphones in a device; transforming at least a portion of said received acoustic signals into sinusoids whose frequencies are proportional to at least one of the following: an angle-of-arrival and a propagation distance of said object; deriving a distance profile or an angle-of-arrival-distance profile by evaluating frequencies of said sinusoids; estimating an angle of arrival and/or a distance based on said distance profile or said angle-of-arrival-distance profile; and determining a current location of said object based on said estimated angle of arrival and/or said estimated distance. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular “transforming at least a portion of said received acoustic signals into sinusoids whose frequencies are proportional to an angle-of-arrival and a propagation distance of said object” 
as recited in combination in independent claim 19, in particular “transforming at least a portion of said received acoustic signals into sinusoids whose frequencies are proportional to an angle-of-arrival and a propagation distance of said object” 
and 
as recited in combination in independent claim 37, in particular “transforming at least a portion of said received acoustic signals into sinusoids whose frequencies are proportional to an angle-of-arrival and a propagation distance of said object”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645